ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_01_FR.txt. 204

DÉCLARATION DE M. ODA
[Traduction]

1. Je souscris a la décision de la Cour de rejeter la demande en indica-
tion de mesure conservatoire que le Congo a présentée le 17 octobre 2000
en même temps que sa requête, encore que j’estime qu'il aurait fallu libel-
ler l'alinéa 2 du paragraphe 78 du dispositif de l'ordonnance de la Cour
en des termes marquant plus clairement le rejet de la demande en l’espèce.

2. À mon avis, la requête déposée par le Congo était, dès l’origine,
sans objet, que M. Yerodia Ndombasi fût ministre des affaires étrangères
(comme il l'était jusqu’au 20 novembre 2000) ou ministre de l’éducation
nationale (ce qu’il est maintenant). Quoi qu'il en soit, aucun «préjudice
irréparable» n’a selon moi été causé au Congo ni ne «pourrait être causé
dans l’immédiat aux droits du Congo» du fait du mandat d’arrêt litigieux
(voir le paragraphe 72 de l’ordonnance). I] est à noter que M. Yerodia
Ndombasi était présent à l’Assemblée générale des Nations Unies à New
York en septembre de l’année en cours.

La Cour semble être amenée à conclure le contraire, à savoir que «la
requête du Congo n’a pas, à l’heure actuelle, été privée d’objet» (ordon-
nance, par. 57) et que «la demande en indication de mesures conser-
vatoires du Congo n’a pas été privée d’objet du fait de la nomination de
M. Yerodia Ndombasi comme ministre de l’éducation nationale le 20 no-
vembre 2000» (ordonnance, par. 60), bien qu’elle ne semble par fournir dans
lordonnance suffisamment d'explications pour justifier ces conclusions.

3. Dans la présente ordonnance, la Cour s’abstient de se prononcer sur
l'argumentation de la Belgique selon laquelle «la mesure [conservatoire]
tendant à la mainlevée du mandat d’arrét que le Congo demande à titre
conservatoire serait identique à celle que le Congo réclame au fond»
(ordonnance, par. 73), alors que je crois que ce motif eût été en soi suf-
fisant pour que la Cour rejette la demande en indication de mesure
conservatoire.

4. La Cour déclare que «les Parties apparaissent disposées à envisager
de régler le différend qui les oppose à l’amiable» (ordonnance, par. 76, les
italiques sont de nous), tandis qu’en fait ce que la Belgique a laissé en-
tendre, c'était qu'elle ne verrait pas d’objection à ce que la Cour indique

«des mesures conservatoires appelant les Parties à examiner ensem-
ble, de bonne foi, les difficultés causées par la délivrance du mandat
d’arrêt, en vue de trouver une solution au différend qui soit compa-
tible avec leurs obligations découlant du droit international, y com-
pris les résolutions 1234 (1999) et 1291 (2000) du Conseil de sécu-
rité» (CR 2000/33, p. 60; CR 2000/35, p. 18; voir CR 2000/35, p. 23).

26
MANDAT D’ARRET (DÉCL. ODA) 205

En fait, la Belgique demande plutôt «à la Cour de rayer du rôle [la pré-
sente] affaire … introduite par [le] Congo contre la Belgique par requête
en date du 17 octobre 2000» (conclusions finales de la Belgique datées du
23 novembre 2000).

5. Je ne peux partager l’avis de la Cour selon lequel

«il est souhaitable que les questions soumises à la Cour soient tran-
chées aussitôt que possible; que dès lors, il convient de parvenir à
une décision sur la requête du Congo dans les plus brefs délais»
(ordonnance, par. 76).

Je ne vois pas pourquoi la Cour devrait être aussi pressée de parvenir à
une conclusion sur l'interprétation de certains principes généraux de droit
international; peut-être s’agit-1l d’un compromis destiné à contrebalancer
le rejet de la demande en indication de mesure conservatoire du Congo. Il
me semble que la Cour a mal compris l'intention de la Belgique, pour
qui, en fait, il n'existe pas de différend à plaider devant la Cour.

La Belgique souhaitait simplement que les difficultés auxquelles la
région du Congo est en proie ne s’aggravent pas et qu'un règlement du
«différend» en général soit recherché conformément, en particulier, aux
résolutions 1234 (1999) et 1291 (2000) du Conseil de sécurité, lesquelles
visaient à faire cesser les hostilités et à obtenir un cessez-le-feu.

x Ok

6. C’est ce raisonnement qui sous-tend la position que jai adoptée sur
Valinéa | du paragraphe 78 de l’ordonnance de la Cour. J’ai voté en
faveur de l’alinéa 1 du paragraphe 78 du dispositif de Pordonnance de la
Cour avec beaucoup de réticence et uniquement par esprit de solidarité
judiciaire. Mais je persiste à croire qu’il aurait fallu rayer la présente
affaire du rôle général car, à mon sens, il n’y a pas en l’espèce de diffé-
rend d'ordre juridique susceptible de relever de la juridiction de la Cour.

7. Dans sa requête du 17 octobre 2000, ie Congo n’a indiqué aucun
titre de compétence en l’espèce. Ii n’a évoqué le titre de compétence que
le 22 novembre 2000, lors du second tour de plaidoiries (CR 2000/34,
p. 17). À ce que l’on comprend, par ce moyen tardivement invoqué, le
Congo semble se fonder sur la clause facultative — à savoir le para-
graphe 2 de l’article 36 du Statut de la Cour — lorsqu'il cite une violation
du «principe selon lequel un Etat ne peut exercer son pouvoir sur le ter-
ritoire d'un autre Etat» et du «principe de l'égalité souveraine entre tous
les Membres de l'Organisation des Nations Unies, proclamé par le para-
graphe | de l’article 2 de la Charte des Nations Unies». Il semble aussi se
fonder sur le protocole de signature facultative concernant le règlement
obligatoire des différends de 1961, dès lors qu’il fait grief à la Belgique
d’une prétendue violation de limmunité diplomatique prévue par la
convention de Vienne sur les relations diplomatiques de 1961.

8. Je ne suis pas sûr que, lors du dépôt de la requête du 17 octobre
2000, il existait véritablement entre le Congo et la Belgique «[un] ... [dif-

27
MANDAT D’ARRET (DÉCL. ODA) 206

férend] d’ordre juridique ayant pour objet: a) l'interprétation d’un traité,
5) tout point de droit international; [etc.]» (Statut de la Cour, article 36,
paragraphe 2) ou un différend relatif «à l’interprétation ou à l’applica-
tion de la convention [de Vienne sur les relations diplomatiques]» (pro-
tocole de signature facultative concernant le réglement obligatoire des
différends, article premier). De surcroit, pour qu’un différend ou un dif-
férend d'ordre juridique de cette nature existe, il faut que l’une des Parties
fasse valoir des demandes d’ordre juridique au titre d’une violation par la
Partie adverse de ses droits et intéréts, et que cette derniére conteste ces
demandes.

9. Dans sa requéte du 17 octobre 2000, le Congo n’a pas exposé ses
conclusions et, partant, n’a pas qualifié, suivant l’une ou l’autre des caté-
gories que j'ai rappelées ci-dessus, le différend qui l’opposerait à la Bel-
gique.

Le Congo a tout simplement dit qu’il pensait, à tort selon moi, que
M. Yerodia Ndombasi, ministre des affaires étrangères, serait arrêté à
cause du mandat décerné par le magistrat belge. Avoir le sentiment ou le
pressentiment d’inconvénients possibles ou potentiels ne saurait, à mon
avis, valoir réclamation au sens juridique du terme et ne saurait constituer
une base juridique fondant la compétence de la Cour. Vers la fin de la
procédure orale, le conseil du Congo a déclaré ce qui suit:

«[Le] Congo demande à la Cour d’ordonner à la Belgique de se
conformer au droit international: de cesser et de s’abstenir de tout
comportement de nature à accentuer le différend avec [le] Congo; en
particulier, de procéder à la mainlevée du mandat d’arrét internatio-
nal délivré contre le ministre Yerodia» (CR 2000/34, p. 23);

et l'agent du Congo a demandé a la Cour «de dire le droit ... et [de] per-
suadjer] ... le juge belge Vandermeersch de retirer son mandat qu’il a
lancé sur le plan international» (ibid., p. 27). Je répète que le Congo n’a
pas mis au jour un différend d’ordre juridique l’opposant à la Belgique et
n’a pas non plus précisé les droits et intérêts que la Belgique aurait violés.
Le Congo souhaitait tout simplement avoir confirmation de certains
principes de droit international touchant l'exercice de la compétence éta-
tique.

10. Les questions concernant le champ et l'étendue de la compétence
étatique sont assurément des questions majeures du droit international
général, mais la Cour ne saurait les traiter à moins qu’elles ne fassent
l’objet d'un différend dont elle serait saisie.

*

11. On peut soutenir que, dans une affaire donnée, la question de
savoir s’il existe un différend — un différend d'ordre juridique au sens du
paragraphe 2 de l’article 36 du Statut de la Cour, ou un différend au sens
du protocole de signature facultative de 1961 — est une question qui doit
être tranchée par la Cour au stade de l’examen de sa compétence. Je crois

28
MANDAT D’ARRET (DÉCL. ODA) 207

cependant que cette question est différente de celle qui se pose lorsqu'un
Etat défendeur soulève une exception préliminaire dans le cadre d’une
affaire introduite par voie de requête unilatérale, et qui est de savoir si un
Etat peut être obligé à se présenter devant la Cour du fait qu'il a accepté
volontairement et à l’avance sa juridiction, dans des circonstances où, en
principe, le consentement des parties est essentiel.

La question de l'existence d’un «différend d’ordre juridique» ou d’un
«différend» de ce genre doit, théoriquement, être réglée avant que la
Cour ne se prononce sur sa compétence. Il est vrai qu’elle peut être géné-
ralement tranchée au stade de l’examen de la compétence une fois l’ins-
tance introduite devant la Cour (voir «Exceptions préliminaires», à la
section D (Procédures incidentes) du Règlement de la Cour).

12. Mais s’il advient (comme ce fut le cas dans certaines affaires ré-
centes) que la Cour soit en mesure de traiter cette question bien plus
tôt, c'est-à-dire avant la phase de l’examen de la compétence, elle ne doit
pas hésiter à le faire. Les dispositions relatives aux mesures conserva-
toires (section D (Procédures incidentes) du Règlement de la Cour)
offrent l’occasion idéale de régler cette question en tant que question
«pré-préliminaire». La Cour peut décider de rayer une affaire du rôle
général dès ce stade ou de demeurer saisie de l'affaire, après avoir recherché
s’il existe un «différend d’ordre juridique» ou un «différend».

Si la Cour devait attendre le stade de examen de la compétence avant
de régler la question de savoir s’il existe ou non effectivement un diffé-
rend justiciable, elle serait saisie d’un nombre excessif d’affaires ana-
logues au seul motif qu’un Etat estimerait qu’un autre Etat a agi au mépris
du droit international. Je crains que de nombreux Etats ne retirent alors
leur déclaration d'acceptation de la juridiction obligatoire de la Cour
pour éviter que d’autres Etats ne soumettent abusivement des affaires à
celle-ci par de telles voies.

(Signé) Shigeru ODA.

29
